Citation Nr: 0320036	
Decision Date: 08/13/03    Archive Date: 08/25/03

DOCKET NO.  01-05 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an increased rating for right posterior 
chest shell fragment wound residuals, currently evaluated as 
10 percent disabling.

2.  Entitlement to an increased rating for right (major) 
thoracic nerve neuralgia, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. A. McDonald, Senior Counsel




INTRODUCTION

The veteran served on active military duty from July 1943 to 
October 1946.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from a June 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts, that denied a rating in excess of 
10 percent for residuals of a gunshot wound, Muscle Group 
XXI, right posterior thorax.  Thereafter, a rating decision 
dated in September 2002, granted a separate 10 percent 
evaluation for right thoracic nerve neuralgia.  

In the Statement of Accredited Representation in Appealed 
Case dated in May 2003, the representative raised the issue 
of whether the rating decision dated in December 1947, 
involved clear and unmistakable error in assigning a 10 
percent evaluation for right posterior chest shell fragment 
wound residuals.  This issue, however, has not been developed 
for appellate review and is referred to the RO for 
appropriate disposition.


REMAND

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  This act 
introduces several fundamental changes into VA's adjudication 
process which impact on the veteran's claims currently on 
appeal.  Under the VCAA, VA has a duty to notify a claimant 
of any information and evidence needed to substantiate and 
complete a claim.  Further, VA must specifically tell a 
claimant what part of that evidence he must provide, and what 
part VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

In this case, the RO has failed to notify the veteran, with 
regard to the issues on appeal, of any information and 
evidence needed to substantiate and complete his claims of 
entitlement to increased ratings for right posterior chest 
shell fragment wound residuals and for right (major) thoracic 
nerve neuralgia, what part of that evidence is to be provided 
by him, and what part VA will attempt to obtain for him.   

Accordingly, this case is remanded for the following actions:

1.  The claims file should be reviewed to 
ensure that any notification and 
development action required by the VCAA 
is completed.  In particular, the new 
notification requirements and development 
procedures set forth at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002) 
must be fully complied with and 
satisfied, to include full compliance 
with the decision in Quartuccio.  

2.  After any additional development 
required by the VCAA is undertaken and 
completed to the extent possible, the 
claims on appeal should be reviewed.  If 
any benefit sought on appeal remains 
denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.  
The supplemental statement of the case 
should consider and address whether the 
veteran's claims for increased ratings 
should be submitted to the Chief Benefits 
Director or the Director, VA Compensation 
and Pension Service for assignment of an 
extraschedular rating under the 
provisions of 38 C.F.R. § 3.321(b)(1) 
(2002).  Thereafter, the case should be 
returned to the Board for appellate 
review.

No action is required by the veteran until he receives 
further notice; however, he 


may present additional evidence or argument while the case is 
in remand status at the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).



	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



